Citation Nr: 1032439	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a disability manifested 
by an irregular heartbeat.

6.  Entitlement to service connection for a disability manifested 
by numbness in the hands.

7.  Entitlement to service connection for residuals of a 
concussion, claimed as traumatic brain injury.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1973, 
including approximately 53 days in the Republic of Vietnam (RVN).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2007, the Board, in part, determined that new and 
material evidence had been received to reopen a previously denied 
claim for service connection for PTSD and remanded the underlying 
claim for service connection for PTSD, along with the remaining 
issues listed on the title page, to the RO for additional 
development.  The case has returned to the Board for appellate 
review. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

In its April 2007 remand, the Board directed the RO to schedule 
the Veteran for a Board hearing before a Veterans Law Judge at 
the RO (Travel Board (TB) hearing)) on the issues of new and 
material evidence for service connection for a psychiatric 
disorder (other than PTSD), as well as entitlement to service 
connection for right shoulder and right foot disorders and a 
disability manifested by an irregular heartbeat.  In a May 2007 
letter to VA, which was written in response to the Veteran's 
receipt of a copy of the Board's April 2007 remand that addressed 
the issues currently on appeal, he stated that the RO/AMC should 
schedule him for a hearing in Orlando, Florida.  (See Veteran's 
written argument to VA, dated in May 2007).  The RO did not 
schedule the Veteran for a TB hearing as directed by the Board in 
its April 2007 remand directives or as requested by the Veteran 
in the above-cited May 2007 letter.  

The Veteran is entitled to compliance with the Board's April 2007 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the United States Court of Appeals for Veterans Claims 
or the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders.).  
The Veteran has a right to hearing, but has not yet been afforded 
an opportunity for the hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing in connection with his appeal to 
be held at the RO in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


